Citation Nr: 1639232	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-18 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for gastroesophageal reflux disease (GERD), currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for a chronic disability to account for shortness of breath, claimed as due to undiagnosed illness.  

3.  Entitlement to service connection for chronic headaches, claimed as due to undiagnosed illness.

4.  Entitlement to service connection for a chronic disability to account for muscle pain, claimed as due to undiagnosed illness.

5.  Entitlement to service connection for a chronic disability to account for joint pain, claimed as due to undiagnosed illness.

6.  Entitlement to service connection for a chronic disability to account for sleep disturbance, claimed as due to undiagnosed illness.

7.  Whether new and material evidence has been received to reopen a claim for service connection for a history of angina, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to April 2001.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 4, 2011, rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that denied all the service connection issues on appeal.  

This case is also on appeal from a November 29, 2011, rating decision that reopened the claim for service connection for history of angina and denied it on the merits.  The Board notes that irrespective of this rating decision, it must adjudicate the new and material issue to determine the Board's jurisdiction to reach the underlying claim and to adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The issue of whether new and material evidence has been received to reopen a claim for service connection for a history of angina, to include as due to undiagnosed illness, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's shortness of breath is related to active service or an undiagnosed illness. 

2.  The competent medical evidence demonstrates that the Veteran's headaches are related to his service-connected diabetes mellitus. 

3.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's muscle pain is related to active service or an undiagnosed illness. 

4.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's joint pain is related to active service or an undiagnosed illness. 

5.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's sleep disturbance is related to active service or an undiagnosed illness. 

6.  The competent medical evidence, and competent and credible lay evidence, demonstrates that the Veteran's GERD results in pyrosis, reflux, regurgitation and chest and shoulder pain, but does not result in vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combination productive of severe impairment of health.



CONCLUSIONS OF LAW

1.  A chronic disability to account for shortness of breath, claimed as due to undiagnosed illness disability, was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2015).

2.  Service connection for headaches is warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2015).

3.  A chronic disability to account for muscle pain, claimed as due to undiagnosed illness disability, was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2015).

4.  A chronic disability to account for joint pain, claimed as due to undiagnosed illness disability, was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2015).

5.  A chronic disability to account for a chronic disability to account for sleep disturbance, claimed as due to undiagnosed illness, was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2015).

6.  The criteria for a 30 percent evaluation, but not higher, for GERD have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

I.  Service Connection

The Veteran's November 2011 notice of disagreement and a May 2016 brief contend that his claimed disabilities on appeal are due to undiagnosed illnesses, and service connection is warranted under 38 C.F.R. § 3.317.  The Veteran's service personnel records reflect that he served in Saudi Arabia from September 23 to December 27, 2000.  

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (a) (1996).  This includes situations in which an established service-connected condition aggravates another disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Under 38 C.F.R. § 3.317 , a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided that such disability (1) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and (2) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See also Extension of the Presumptive Period for Compensation for Gulf War Veterans, 77 Fed. Reg. 63,225  et seq. (October 16, 2012).

A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms; or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).  When determining whether a qualifying chronic disability became manifest to a degree of 10 percent or more, the Board must explain its selection of analogous Diagnostic Code.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

The term "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multi-symptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).

VA must consider whether there is a direct basis for service connection if presumptive service connection is not available.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

The record contains post-service VA, Army (Moncrief Army Hospital) and private treatment records.  These records are simply negative for diagnosis of any chronic disability to account for the Veteran's shortness of breath, chronic headaches, muscle pain, joint pain or sleep disturbance.  The records are also negative for any evidence linking the Veteran's shortness of breath, chronic headaches, muscle pain, joint pain or sleep disturbance to his active duty on a direct basis.  

Headaches

The report of a January 2012 VA Gulf War General Medical Examination Disability Benefits Questionnaire (DBQ) addresses the Veteran's claimed disabilities.  It provides the Veteran had not been diagnosed with a headache disorder; however, the examiner found that the Veteran did have headaches that were due to radiation of pain into his head, and blood sugar changes.  In this regard, the Board observes that the Veteran is service-connected for diabetes mellitus, type II.  Accordingly, as medical evidence relates his headaches to a service-connected disability, service connection for headaches is warranted.

Shortness of Breath, Muscle Pain, Joint Pain, and Sleep Disturbance 

The DBQ also provides that the Veteran had no respiratory condition, other than a cough due to his service-connected GERD, beyond a 30-year history of smoking one-half pack/day.  In this regard, the Veteran has not contended that his smoking began during or as a result of active duty.  Regardless, for claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. §§ 1103 (a), 1110, 1131.

Regarding muscle and joint pains, the DBQ provides that the Veteran's hip and thigh pain was due to radiculopathy into the hips from his service-connected lumbar spine disability.  The examiner specifically noted that the Veteran's claimed hip condition had a "clear etiology' from his back condition.  The Veteran had chondromalacia of the knees.  Otherwise, he had only "vague" complaints of joint pain, which were previously denied on multiple occasions.  The Veteran's only diagnosis of a muscle injury was muscle spasms related to his neck and back.  The DBQ separately relates that the Veteran's muscle spasms were associated with his spine.  In this regard, the Board observes that the Veteran is service-connected for degenerative disc disease of the lumbar spine.  

VA regulations prohibit evaluations for muscle spasms and joint pain separate from the Veteran's already service-connected back disorder.  The Board observes that assigning separate disability ratings for the service-connected lumbar spine disability and its related muscle and joint pain would constitute pyramiding because it would compensate the Veteran multiple times for the same lumbar spine symptomatology or impairment.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  

The DBQ relates that the Veteran did not have sleep apnea or sleep disturbances.  

The Board finds that the January 2012 DBQ constitutes probative evidence against the Veteran's claims for service connection based on chronic disability, under section 3.317.  It is based on current examination results and a review of the claim file.  The examiner explained his opinions with references to the Veteran's current findings and post-service medical history.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

The Board again notes the Veteran's November 2011 and May 2016 contentions that his claimed disabilities on appeal are the result of undiagnosed illnesses, and service connection is warranted under 38 C.F.R. § 3.317.  The Veteran has not contended, and the evidence does not show, that service connection on a direct basis is warranted.  The DBQ reflects that the Veteran does not have the claimed disabilities, either due to undiagnosed illnesses or as a result of active duty.  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for a chronic disability to account for shortness of breath, claimed as due to undiagnosed illness; chronic disability to account for muscle pain, claimed as due to undiagnosed illness; chronic disability to account for joint pain, claimed as due to undiagnosed illness; and chronic disability to account for sleep disturbance, claimed as due to undiagnosed illness.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


II.  Increased Evaluation

The Veteran generally contends that his GERD has increased in severity and warrants a higher evaluation.  

In general, disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's service-connected GERD is rated under Diagnostic Code 7346.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of a considerable impairment of health.

VA and private treatment reports reflect that the Veteran's GERD results in chest and shoulder pain.  

Treatment records from Moncrief Army hospital shows chest pain and esophageal reflux from 2008 to 2010.  Private records show that the Veteran sought ER treatment in 2008 and 2010 for chest and shoulder pain that were determined to not be related to the Veteran's heart.  The diagnoses were GERD.  

VA treatment records show that in August 2010 the Veteran complained of chest pressure, which he noted he had experienced since 1985 with his diagnosis of GERD.  Testing was done to rule out cardiac involvement.  The ultimate diagnosis was atypical/chronic chest pain syndrome, appears to be non-ischemic as suspected.  In September 2015, the Veteran was counseled to take medication for GERD if he was "feeling bad" and had chest pain.  

The report of a February 2011 VA examination provides that the Veteran stated that his symptoms of acid reflux had increased since his last examination.  He reported reflux at least twice a week, as well as regurgitation and dry heaves.  He denied dysphagia.  His activities of daily living were usually not limited by this acid reflux but he stated that he had to sleep with 4 pillows and he had to sleep in a propped up position of a 45-degree angle.  

A May 2012 VA Disability Benefits Questionnaire (DBQ) provides that the Veteran had persistently recurrent epigastric distress, regurgitation and transient nausea.  The Veteran had no anemia, weight loss, vomiting, hematemesis or melena.  The reports specifies that the Veteran had no other pertinent physical findings, complications, conditions, signs and/or symptoms related to GERD.  

The report of an April 2016 DBQ observes that the Veteran had visited the ER the week earlier due to chest pain that was felt to be due to his GERD.  The examiner stated that due to GERD, the Veteran currently had pyrosis, reflux, regurgitation and sleep disturbance caused by esophageal reflux.  The examiner specified that the Veteran had no other pertinent physical findings, complications, condiction, signs or symptoms related to GERD.  The examiner stated that the Veteran's esophageal conditions did not impact his ability to work.

The Board finds that the foregoing medical evidence supports a 30 percent evaluation for GERD.  The medical evidence shows that the Veteran has had persistently recurrent epigastric distress with pyrosis, reflex, regurgitation and chest and shoulder pain. 

The Board also finds that the preponderance of the evidence is against an evaluation in excess of 30 percent for GERD.  The evidence is simply negative for vomiting, material weight loss and hematemesis or melena with moderate anemia.  Moreover, the Veteran has not alleged that he has any of these symptoms.  The evidence is similarly negative for any evidence of other symptom combination productive of severe impairment of health.  Diagnostic Code 7346.  

The Board recognizes that the VA DBQs and examination did not conduct lab testing.  However, the Veteran has not alleged that his GERD results in anemia.  The VA and private treatment records do not reflect anemia or other symptoms requiring lab testing.  

The Board is aware of the Veteran's general contentions.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report any symptoms that would require only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Veteran is not, however, competent to identify a specific level of disability of his GERD according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which the Veteran's GERD is evaluated. 

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disability.  The VA examination reports show that the Veteran's GERD results in pyrosis, reflex, regurgitation and chest and shoulder pain.  These symptoms are addressed by the rating criteria.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral for an extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

As the Veteran has not contended, and the evidence does not show, that this GERD renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In sum, the evidence supports a 30 percent evaluation for GERD.  The preponderance of the evidence is against an evaluation in excess of 30 percent for GERD.  See generally Gilbert, supra; Ortiz, supra.



ORDER

Service connection for headaches is granted.

Service connection for a chronic disability to account for shortness of breath, claimed as due to undiagnosed illness, is denied.

Service connection for a chronic disability to account for muscle pain, claimed as due to undiagnosed illness, is denied.  

Service connection for a chronic disability to account for joint pain, claimed as due to undiagnosed illness, is denied.

Service connection for a chronic disability to account for sleep disturbance, claimed as due to undiagnosed illness, is denied.  

A 30 percent evaluation for GERD, but not higher, is granted, subject to the rules and regulations governing the award of monetary benefits.


REMAND

Concerning the Veteran's history of angina, a November 2011 VA medical opinion states that the Veteran had paroxysmal supraventricular tachycardia (PSVT), which was a conduction issue.  The medical opinion relates that it was less likely than not that the Veteran's PSVT was related to his service-connected hypertension.  However, the examination report fails to address whether the Veteran's PSVT was aggravated by his service-connected hypertension.  See 38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board finds that the November 2011 medical opinion is therefore inadequate, and additional development is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if [as in the present case] not statutorily obligated to do so, he must provide an adequate one); see also 38 C.F.R. § 4.2 (2015) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private treatment records.  

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any cardiac disability that may be present, to include PSVT and a history of angina.  Copies of all pertinent records from the Veteran's eFolders must be made available to the examiner.

The examiner is requested to:

a) Opine whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's service-connected hypertension aggravated any cardiac disability that may be present, to include PSVT and a history of angina.  

b) If it is determined that the Veteran's service-connected hypertension aggravated any cardiac disability that may be present, to include PSVT and a history of angina, the examiner should further opine regarding the degree of disability that is due to such aggravation. 

The examiner must explain the rationale for all opinions offered, with citation to supporting clinical data.

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


